19 F.3d 1370
Rafael De La Cruz LEON-DAVILA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE and the ExecutiveOffice for Immigration Review, Respondents.
No. 93-4597.
United States Court of Appeals,Eleventh Circuit.
April 15, 1994.

Mario M. Lovo, Manfred Rosennow, Manfred Rosennow, P.A., Miami, FL, for petitioner.
Donald Couvillon, Richard M. Evans, Carl H. McIntyre, Office of Immigration Litigation, Civ. Div., Dept. of Justice, Washington, DC, for respondents.
Petition for Review of an Order of the Board of Immigration Appeals.
Before HATCHETT, EDMONDSON, Circuit Judges, and MELTON*, Senior District Judge.
PER CURIAM:


1
The sole issue before the Court is whether the Board of Immigration Appeals (the "BIA") properly reversed the decision of the immigration judge granting the petitioner's application for relief from deportation pursuant to Sec. 212(c) of the Immigration and Nationality Act, 8 U.S.C. Sec. 1182(c), upon finding that the petitioner was statutorily ineligible for relief from deportation because, at the time of its review, he was an alien who had been convicted of an aggravated felony and who had served a term of imprisonment of at least 5 years for such felony.  The BIA had independent power to decide the case and to conduct de novo review of the record and proceedings.  See 8 C.F.R. Sec. 3.1(d).  Accordingly, we affirm the BIA's reversal of the immigration judge's decision.1


2
AFFIRMED.



*
 Honorable Howell W. Melton, Senior U.S. District Judge for the Middle District of Florida, sitting by designation


1
 In light of the disposition of the petition, the petitioner's motion for a stay of deportation pending resolution of petition for review is denied